DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/16/22. Claim 13 is cancelled. Claims 1, 2, 6, 8-9 and 11 are currently pending and an action on the merits is as follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every claimed feature as well as the relationship of those structural features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings still do not show how the host is assembled structurally or fixed to the body.

Claim Interpretation
The claim interpretation from the action mailed 6/29/18 still applies. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear that there is support in the specification for the host remaining fixed to the body when the probe assembly is removed or disassembled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2008/0000779 in view of Huang et al. US 2013/0225956, Faarbaek et al. US 2008/0275327 and Brister et al. US 2006/0183985 further in view of Sohrab US 2002/0177764.
Regarding claims 1, 6 and 11, Wang discloses a continuous glucose monitoring system, comprising: 
 	a mobile terminal ([¶55] external device)
 	a monitoring terminal comprising a portable host and probe assembly which is assembled to the host ([FIG1] device 10);
 	wherein the probe assembly includes a needle, and two electrode terminals ([FIG2A][¶41] needle 14 and electrodes 240, 242, 244 and 248 with terminals 228); 
 	wherein the host includes a signal sampling unit configured to continuously acquire voltage sampling signals from the two electrodes ([FIG3][¶54] signal processor 390 acquires the voltage signals)
 	a signal processing unit configured to continuously generate detection data based on the voltage sampling signals ([FIG3][¶54] the measurement processor 395 generates sensor or reading data), 
 	a first data communication unit configure to wirelessly transmit the detection data at regular time intervals to the mobile terminal ([FIG3] transmission unit 397); 
 	 the user interface is configured to display the detection date acquired from the host ([¶54] display/transmission unit 397 can display or transmit)
 	wherein the host is reusable apparatus configured to be fixed directly to the human body ([¶41])
 	wherein the probe assembly is a disposable product configured to be assembled to the host during operation of the continuous glucose monitoring system and disassembled from the host afterwards for replacement of the probe assembly ([¶121] the sensor or probe assembly is replaceable); and 
Wang does not specifically disclose the probe assembly comprising two glucose micro electrode needles. Huang teaches a similar analyte sensing device ([¶29]) that uses an array of microneedles as the electrodes ([¶34]) and also discloses the probe assembly has a microprocessor ([¶29] processing unit 30) that causes the generation of the voltage sampling signal ([¶29,33,37]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Miller with the microneedles of Huang in order to lower the risk of possible infection by only accessing the interstitial fluid ([¶5,12,34])
Wang does not specifically disclose the host is configured to be fixed directly. Faarbaek teaches a similar sensor device that is directly fixed to the body without an intervening component ([¶311] adhesive 17). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Wang with the teachings of Faarbaek as it would have been no more than the simple substitution of one prior art element for another to yield a predictable result of an attachable sensor. Additionally, the Faarbaek’s teachings allow for a reduction in pain associated with glucose testing and cost ([¶61,257]). 
Wang does not specifically disclose initiating the signal sampling unit, the signal processing unit, the data storage unit, and the {STD-1602-USPT/0O449586v1} 11first data communication unit when the serial number of the probe assembly is valid. Brister teaches a glucose sensor that has an associated serial code that is read by the host electronics to start the sensing and sampling ([¶486,488,635,639] the sensor has a serial identifier that is read by the electronics unit and transmitted to the receiver to start the detection and transmission) and the system further includes a server which is connected to the mobile terminal via a wireless route; all valid serial numbers of the valid probe assemblies are stored in the server; the mobile terminal writes all valid serial numbers of the probe assemblies acquired from the server into the host via the second data communication unit ([¶514,515,523,650-652] the sensors sends the data from the mobile device to another external device that is a computer or server in order to store historical and calibration data. The serial number is used as a license code to validate the sensor with the receiver and server. For claim 11, specifically the serial number or license code can be validated by the on body electronics in the host [¶489,650-652]). Wang does not disclose the mobile terminal includes a second data communication unit and a user interface. Brister discloses a user interface on a mobile terminal with a communication unit ([¶503] receiver 158). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Wang with the teachings of Brister in order to make sure there is a proper match between electronics unit and sensor unit ([¶635])
Wang as modified does not disclose that once the probe assembly is activated, the host sends the serial number of the probe assembly to the remote server via the mobile terminal, and the server further sets the serial number as invalid. Sohrab teaches a similar analyte device and that discloses the advantages of single use sensors ([¶23,44] ). Therefore it would have been obvious to one of ordinary skill in the art at the of filing to combine the device of Wang with the teaching of Sohrab and remove the serial number from the database of a used part in order to invalidate the sensor for future use to avoid the issues raised by Sohrab ([¶23,44]).
Regarding claim 8, Brister teaches the host creates the detection data based on an average of a plurality of voltage sampling signals in a preset period of time ([¶225,535]).
Regarding claim 9, Wang discloses wherein the host is configured to output voltage signals to the electrode terminals of the probe assembly in accordance with a preset program when the probe assembly is assembled to the host ([¶60,61]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2008/0000779 in view of Huang et al. US 2013/0225956, Faarbaek et al. US 2008/0275327 and Brister et al. US 2006/0183985 further in view of Sohrab US 2002/0177764 further in view of Miller et al. US 2014/0266776.
Regarding claim 2, Wang as modified does not disclose the authentication unit. Miller teaches a similar sensor device that teaches the host further includes an upper computer authentication unit which is configured to authenticate the mobile terminal before data communication is carried out between the host and the mobile terminal ([¶51,56,166]); after it is successfully authenticated the host periodically sends the detection data to the second data communication unit ([¶166-168]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Wang combination with the teachings of Miller in order to secure the connection between sensor and display ([¶51]).

Response to Arguments
Applicant’s arguments, see pg. 7, filed 2/16/22, with respect to the rejection(s) of claim(s) 1, 2, 6, 8-9 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leon et al. US 7,194,957 teaches of invalidating a serial number of a used piece of the system so that misuse can be detected ([C15 L54-68]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792